DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 04/27/2022 Non-Final Office Action, claims 1-22 were pending as filed on 11/19/2020 and rejected.
In the Applicant’s 07/27/2022 Reply, claims 1 and 22 were amended, while claim 2 was canceled.
Claims 1 and 3-22 remain pending.

Remarks and Amendments
	Claims 1-22 were rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement:

    PNG
    media_image1.png
    944
    624
    media_image1.png
    Greyscale

	The Applicant amended the claims to require the Chinese medicine composition as a product by process, obviating this rejection which is withdrawn.
	Claim 22 was rejected under 35 U.S.C. 101 because the claimed recitation of a use, without setting forth any steps involved in the process, resulting in an improper definition of a process. Alternatively, claim 22 was rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention.
	The Applicant amended claim 22 to incorporate steps involved in the claimed method, obviating this rejection which is withdrawn. 

Relevant Art
	US20110183015A1 describes a medical composition for inhibiting the growth of cancer stem cells comprising an extract provided by mixing Coptis chinensis, Scutellaria baicalensis, Phellodendron amourense, Gardenia jasminoides, Radix Glycyrrhizae, and Atractylodes japonica with a water-containing solution or an alcohol-containing solution, followed by heating and extraction. 

Conclusion
Claims 1 and 3-22 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655